Por cuanto, en 26 de febrero de 1935 apeló el acusado de la sen-tencia dictada en el presente caso, sin que fuese notificado el Fiscal, por cuyo motivo se pide la desestimación del recurso;
Por cuanto, aun no ha expirado el tiempo fijado por la ley para que pueda apelarse de la sentencia dictada y el acusado alega que ha enviado una nueva apelación a la Corte de Distrito, con copia notificando al Fiscal;
Por tanto, se desestima el recurso interpuesto en 26 de febrero de 1935, por no haber sido debidamente notificado el ministerio pú-blico, sin perjuicio alguno para el nuevo recurso que se dice enta-blado dentro del tiempo que la ley prescribe y con el requisito de haberse notificado al Fiscal.
Los siguientes casos fueron desestimados por el fundamento ex-presado :
Nos. 5683, 5704, 5713, 5714, 5715, 5717, 5727, 5728, 5731, 5735, 5742, 5745, 5746, 5747, 5759, 5793, 5794, 5795, 5804, 5805, 5807, 5808, 5809, 5810, 5811, 5813, 5814, 5815, 5828, 5829, 5830, 5831, 5832, 5833, 5834, 5847.
(e) FALTA DE JURISDICCIÓN.
En general. Véase B (a), Casos Nos. 5676, 5677, 5678, 5705 y 5706.